Title: From John Adams to Mercy Otis Warren, 9 March 1807
From: Adams, John
To: Warren, Mercy Otis


My Answer to Mrs Warrens Question Shall be as prompt and frank as hers can be to mine Napoleones Maker alone can tell all that he was made for, And it would take a Sheet of Paper for me to explain all that I think he was made for. But in general Napoleone was made I will not say made but permitted for a Cat with o’ nine tails, to inflict ten thousand Lashes on the back of Europe, as a divine Punishment Vengeance for the Atheism Infidelity, Fornications Adulteries Incests, and Sodomies as well as their Briberies, Robberies Thefts, Gamblings, Intrigues and fraudulent Swindlings and speculations of her Inhabitants: and if We are far enough advanced in the career, and certainly We have very rapidly advanced a great Way very rapidly, to whip Us, for the Same Crimes, and after he has answered the Ends he was made or permitted for, to be thrown into the fire. Now I think I have merited the Answer from Mrs Warren which she has promised me to the Question What was Napoleone made for.
